On September 22, 1908, plaintiff in error sued defendant in error before a justice of the peace, which resulted in a judgment for defendant. Thereupon plaintiff appealed to the district court, where defendant's motion to dismiss the appeal for want of jurisdiction was overruled. Later there was judgment rendered and entered for plaintiff, and defendant's motion for new trial was overruled. One of the grounds of the motion was error in overruling defendant's said motion to dismiss. Defendant did not appeal, but on January 23, 1911, moved the court to vacate the judgment, upon the ground that the same was void. The court sustained the motion, and plaintiff excepted, and brings the case here.
For the reason that the provisions of the Constitution (article 7, secs. 14, 18) conferred upon the county courts of the state exclusive appellate jurisdiction of all appeals from judgments of justices of the peace in civil cases (Holcomb v.Chicago, R.I.   P. Ry. Co., 27 Okla. 667, 112, Pac. 1023), the district *Page 543 
court was without jurisdiction to enter the judgment, and hence the same was void. Rev. Laws 1910, sec. 5274, provides: "* * * A void judgment may be vacated at any time, on motion of a party, or any person affected thereby." Phoenix Bridge Co. v.Street, 9 Okla. 422, 60 P. 221; Nicoll v. Midland, etc.,21 Okla. 591, 96 P. 744; Harding v. Gillett et al.,25 Okla. 199, 107 P. 665.
Affirmed.
All the Justices concur.